UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
OSCAR STARKER,

                                 Plaintiff,

         against
                                                           CIVIL ACTION NO.: 17 Civ. 6812 (SLC)

                                                                             ORDER
SPIRIT AIRLINES, et al.,

                                 Defendants.


SARAH L. CAVE, United States Magistrate Judge:

         Per the Order at ECF No. 58, the parties were directed to file a joint letter on the status

of settlement or a joint stipulation of dismissal by December 2, 2019. The parties are now

ORDERED to file a joint status report by December 10, 2019 explaining their failure to comply

with the Court’s order and informing Court of the status of settlement negotiations.

         The Clerk of Court is respectfully directed to mail a copy of this order to the Plaintiff at

the below address.


Dated:             New York, New York
                   December 3, 2019
                                                        SO ORDERED



                                                        _________________________
                                                        SARAH L. CAVE
                                                        United States Magistrate Judge


Mail to:           Oscar Starker
                   110 Fulton Street, Apt. 9A
                   New York, NY 1038
